Mr. Justice Phillips delivered the opinion of the court: A bill filed in aid of an execution, or as a creditor’s bill, seeking to set aside an alleged fraudulent conveyance made by a judgment debtor and subject the lands to sale for the payment of the judgment indebtedness, does not involve a freehold. (Blackman v. Preston Bros. 119 Ill. 240, and authorities cited; Hupp v. Hupp, 153 id. 490, and authorities cited.) No jurisdiction exists in this court to entertain an appeal direct from the circuit court in such case. Leave will be given to withdraw record, abstracts and briefs, and this appeal is ordered dismissed. Appeal dismissed.